Curia, per

O’Neall, J.
This court concurs in opinion with the Judge below ; and to the very satisfactory reasons which he has assigned for his judgment, it is only necessary to add a very brief answer to the grounds assumed in the argument of the appeal.
It is true, that proof of the acceptance, in an action against the acceptor of a bill of exchange by the payee, is all the evidence necessary to establish its genuineness. For the acceptance is, for this purpose, an admission of the drawer’s signature. The acceptance constitutes the acceptor’s contract to pay, according to the tenor of the bill to the payee — and therefore, proof of the acceptor’s *384hand-writing, is proof of his contract, and his liability to pay is established thereby. He may, if he can, in his de-fence prove that the bill is a forgery, and thus -repel the legal presumption arising from his acceptance. But when the bill is indorsed after acceptance, as in this case, it is necessary, in order to shew the indorsee’s title to demand payment, to prove the indorser’s hand-writing. Comparison of hand-writing has long been regarded as insufficient proof to establish the fact that a signature or writing is genuine. In aid of, or to rebut, doubtful proof, it has been allowed to go to the jury, as one among other circumstances from which their conclusion was to be formed. This was the case in Boman vs. Plunkett, 2 McC. 518, and to this extent, and no further, did that decision go.
The motion is dismissed.
Johnson, J. concurred.